By Judge J. Michael Gamble
At the hearing in this matter, Mr. Leach, as guardian ad litem for Corey N. Loan, raised the issue of whether the funds should be invested in a savings certificate or time deposit as opposed to a savings account. The Clerk of the Circuit Court of Amherst County has used the savings account vehicle for these investments.
I have reviewed the statutes, and I believe that § 8.01-600(D) of the Code of Virginia incorporates the investments under § 2.1-327 of the Code of Virginia. Section 2.1-327(5) of the Code ofVirginia allows for investments in savings accounts in banks that are approved for deposit of funds of the Commonwealth. The Clerk of the Circuit Court of Amherst County uses First Virginia Bank, which is approved for these deposits.
The Commonwealth of Virginia audits the money held by the Clerk of Court each year during the normal audit process. The manner in which the Clerk invests these funds has been repeatedly approved by the auditing agency of the Commonwealth of Virginia. Thus, I believe that investment in savings accounts under § 2.1-327(5) is an approved investment.
There is an additional reason why a savings account is used. We find that, many times, there is a petition to withdraw a portion of the money held for a minor prior to the time that the minor reaches the age of 18 years. This customarily happens when a minor needs funds for educational purposes or for transportation purposes if the minor is working. If a savings certificate or time *435deposit is used, there is difficulty in immediately withdrawing the funds that are needed immediately. Additionally, there is generally a penalty for withdrawing the funds.
Accordingly, and in summary, I am allowing the Clerk to invest these funds in the manner the Clerk sees proper in accordance with the provisions of § 2.1-327 of the Code of Virginia. I have amended paragraph 7 on page 3 of the Order to simply require that the Clerk invest these funds in accordance with § 8.01-600(D).